Ames, J.
For the purposes of this trial, it was immaterial whether the certificate provided for in St. 1862, c. 198, § 1, had been filed on behalf of the plaintiff with the town clerk of Sandisfield or not. The purpose of filing such a certificate is merely to protect the separate property of the wife, employed in her separate business, from attachment by the creditors of her husband. As the defendant is not an attaching creditor, he is not in a position to derive any advantage from her neglect to file the certificate, nor to take the objection that there was no sufficient evidence to prove that it had been filed. The want of this preliminary on her part would not give to her husband any authority to dispose of her separate property, by way of mortgage, or pledge or sale to any of his creditors. The defendant therefore sustained no harm by the admission of the town clerk’s testimony, and his exception to that evidence is overruled as immaterial to the merits of the case.
But with regard to the conversation at the lawyer’s office, it was not only competent and proper for the jury to consider in connection with the evidence as to the circumstances under which vVe mortgage was given, but taken by itself it would have authorized the jury to find such a ratification of the mortgage on her part as would give the defendant a title to the property. Whether the mortgage was made by her husband with her consent and by her authority was in dispute, and it was therefore material for the defendant to show, if he could, a subsequent ratification and sanction of it by her. The evidence was that while the defendant was pressing for more security she replied: “ What *254more do you want ? You have a mortgage on all the personal property already.” The jury would be authorized, on such evidence, to infer not only that she knew that the mortgage had been given, but that she meant the defendant to understand that it was a valid security, and that he needed nothing further; which certainly could not be true if she did not intend to be bound by it. The instruction on this point was therefore erroneous.

Exceptions sustained.